Citation Nr: 1726044	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  08-36 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to the award of a total disability rating based on individual unemployability due to service connected disabilities (TDIU) on an extraschedular basis, prior to November 1, 2006.  


REPRESENTATION

Veteran represented by:	Hawaii Office of Veterans Services


ATTORNEY FOR THE BOARD

N.K., Associate Counsel 





INTRODUCTION

The Veteran served on active duty from October 1952 to October 1956, and from January 1957 to July 1960.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in January 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii which denied entitlement to TDIU.  A subsequent rating decision issued in December 2012 granted TDIU, with an effective date of March 2, 2009.  The Veteran appealed the assigned effective date, arguing that the criteria for TDIU were met earlier.

This case was previously before the Board in February 2012, February 2013, October 2014, and December 2015 when it was remanded for further development, to include additional examinations and affording the Veteran an opportunity to appear at a Board hearing.  In August 2015, after such a hearing was scheduled, the Veteran withdrew his request for a hearing and instead asked that a decision be rendered as soon as possible.  In December 2015 the Board remanded the issue of service connection for a thyroid disorder for additional development.  A July 2016 rating decision granted service connection for the thyroid disorder; therefore, this matter will not be addressed any further herein.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (6).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's December 6, 2004 claim for an increased rating for hearing loss reasonably raised the claim for a TDIU.  

2.  For the period between December 6, 2004, and November 1, 2006, the Veteran's one service-connected disability rating was 50 percent; and, as a result, he did not meet the percentage criteria for a schedular TDIU evaluation.  

2.  With resolution of doubt in the Veteran's favor, the competent and probative evidence of record establishes that for the period from December 6, 2004 and November 1, 2006, the Veteran's service-connected hearing loss disability had been of such severity as to preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience, without regard to nonservice-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU on an extraschedular basis have been met for the period from December 6, 2004, and November 1, 2006.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 3.400, 4.1, 4.3 4.16(b), 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the effective date provisions for awards of increased disability compensation, unless specifically provided otherwise, the effective date for a claim for increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor. 38 U.S.C.A. § 5110  (a); 38 C.F.R. §  3.400. 

The law provides an exception to this general rule governing claims for increase. Specifically, if the evidence shows that the increase in disability occurred prior to the date of receipt of claim, the RO may assign the earliest date as of which it is factually ascertainable that the increase occurred, so long as the claim for the increased rating was received within a year of the date that the increase occurred. 38 U.S.C.A. § 5110 (b)(2); 38 C.F.R. §  3.400 (o)(2); see also Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98, 63 Fed. Reg. 56704 (1998).  If the claim is not received within the year following the increase, then the effective date for increased rating would be the date of claim.  See Harper, 10 Vet. App. at 125; VAOPGCPREC 12-98

Entitlement to a TDIU is raised when a Veteran undertakes following actions: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); Jackson v. Shinseki, 587 F.3d 1106, 1109-10   (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (citing Comer v. Peake, 552 F.3d 1362   (Fed. Cir. 2009)).

A TDIU claim is treated as a claim for increased compensation, and the effective date rules for increased compensation apply to the TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

For a veteran to prevail on a claim for a TDIU rating, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See 38 C.F.R. 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The record shows that the Veteran filed a claim for an increased rating for his service connected hearing loss on December 6, 2004.  The RO subsequently issued a decision that increased the rating assigned for hearing loss to 50 percent.  In conjunction with his appeal for a higher schedular rating for hearing loss, which was finally decided by the Board, the Veteran indicated that his hearing loss disability prevented him from securing employment.  See Notice of Disagreement, received in October 2004.  The record demonstrates that he had not been gainfully employed since 1994

The Veteran's sole service-connected disability was hearing loss, which was rated as 50 percent disabling.  A subsequent rating decision issued in December 2009 granted service connection for tinnitus, with a disability rating of 10 percent effective November 1, 2006.   The combined disability rating was then 60 percent with an effective date of November 1, 2006.  Based on the Veteran having a combined disability rating of 60 percent with both disabilities affecting the same body system, and considering the Veteran's employment history and education, as well as the nature and severity of his service-connected disabilities, the Board issued a decision in December 2015 that awarded TDIU from November 1, 2006.  

The Veteran is seeking entitlement to TDIU prior to November 1, 2006.  As will be discussed below, TDIU may be awarded on a schedular or extraschedular basis.  Prior to November 1, 2006 the Veteran was in receipt of service connection for defective hearing at 50 percent.  No other disabilities had been adjudicated as service connected  Therefore, he did not meet the schedular criteria for a TDIU evaluation during this period.

Accordingly, the Board will consider the Veteran's TDIU claim on an extraschedular basis prior to November 1, 2006.  The analysis is the same under either standard, as the question is ultimately whether the Veteran is unable to obtain or maintain substantially gainful employment as a result of his service connected disability.

An extraschedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disabilities.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  In contrast, 38 C.F.R. § 4.16(b) merely requires a determination that a particular Veteran is currently rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96.  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed under 38 C.F.R. § 4.16(b). 

The Board itself cannot assign an extraschedular rating in the first instance.  See Thun v. Shinseki, 572 F.3d 1366 (2009).  Although Thun only dealt with ratings under § 3.321(b)(1), the analysis in those cases is analogous to TDIU ratings under § 4.16(b) as well, in view of that section's similar requirement of referral to the Director, C&P Service, in addition to Court precedents requiring consideration of 
§ 4.16(b) when the issue is raised in an increased-rating case.  See Stanton v. Brown, 5 Vet. App. 563, 570 (1993); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  That is, since the Board itself cannot assign an extraschedular rating in the first instance, it must adjudicate specifically whether to refer a case to the Director, C&P Service, for an extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director determines that an extraschedular evaluation is not warranted, then the Board has jurisdiction to adjudicate the TDIU claim on an extraschedular basis on the merits.  In fact, the Court has held that, although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the adjudication of an extraschedular rating once the Director, C&P Service, determines that an extraschedular rating is not warranted.  Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009).  See also Floyd v. Brown, 9 Vet. App. at 96-97 (1996) (stating that once Board properly refers an extraschedular rating issue to Director, C&P Service, for review, appellant may "continue[ ] to appeal the extraschedular rating aspect of this claim"); 38 U.S.C.A. §§ 511(a) , 7104(a) ("All questions in a matter ... subject to decision by the Secretary shall be subject to one review on appeal to the Board.").  In this case, the claim was referred to the Director, C&P Service, for consideration of extraschedular entitlement to a TDIU, and the Director considered the issue in December 2016.

Where, as in this case, a Veteran fails to meet the applicable percentage standards, an extraschedular rating is for consideration where the Veteran is found unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b) (2016).  Individual unemployability must be determined without regard to any non-service connected disabilities or a Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19 (2016); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a Veteran's favor.  38 C.F.R. § 4.3 (2016). 

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2 (Dec. 13, 2005) (previously cited at M21-1, Part IV, paragraph 7.09), defines the term as that "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."

Records received in October 2005 indicated that that the Veteran last worked in 1994.  There was also evidence of him being unemployable due to his service connected bilateral hearing loss.  The Veteran's highest level of education is four (4) years of high school and his work history includes operating a power plant, doing security work and driving a bus.  He has stated that since his employer closed down in 1994, no one else would hire him as they felt he was a safety risk based on his poor hearing.  VA examinations in November 2010, September 2010, December 2008, December 2006, and September 2005 indicated that the Veteran suffered from a moderate to profound level of hearing loss.  Further, during the September 2005 VA examination, the Veteran reported that his greatest difficulty is trying to understand conversations clearly.  The examinations did not comment on how the Veteran's hearing loss would affect employment, but the Veteran's February 2010 VA examination noted that while the Veteran could be employed he may require retraining.  

Additionally, as noted, a December 2015 Board decision granted the Veteran entitlement to TDIU effective November 1, 2006.  In making this determination, consideration was given to the statement indicating the Veteran can be employed but may require retraining, along with his work history, level of education and the fact that the Veteran met the schedular criteria as of November 1, 2006 due to the grant of service connection for tinnitus and assignment of a 10 percent rating for that disability.

In December 2016, the Director of Compensation and Pension submitted an opinion that no evidence existed of an unusual disability picture demonstrating that the Veteran's hearing loss created marked interference with employment.  

It follows that the Board now has jurisdiction to adjudicate the extraschedular TDIU issue on the merits, as the Director of Compensation has already made its required initial determination.  See again Anderson v. Shinseki, 22 Vet. App. 423, 427-8   (2009); Floyd v. Brown, 9 Vet. App. 88, 96-97   (1996).  Regardless, the Board emphasizes that it is not bound by the Director of Compensation's findings on the extraschedular issue.  Anderson, 22 Vet. App. at 427-28  .  The Court has further elaborated that the Board has jurisdiction to review the entirety of the Director's decision denying or granting an extraschedular rating and the Board is authorized to assign an extraschedular rating when appropriate.  Kuppamala v. McDonald, 27 Vet. App. 447, 456-57 (2015).  In this regard, it is noted that the Director's decision itself is not evidence, but, rather, a de facto AOJ decision, and the Board must conduct a de novo review of this decision.  Wages v. McDonald, 27 Vet. App. 233, 238-39 (2015) (holding that the Board conducts de novo review of the Director's decision denying extraschedular consideration).  Simply stated, the Board is now free to make its own determination regarding whether an extraschedular rating is warranted for TDIU under 38 C.F.R. § 3.321(b)(1). 

Although the Veteran did not meet the schedular requirement for TDIU prior to November 1, 2006, consideration is still given to the statement indicating the Veteran can be employed but may require retraining, his work history and level of education as well as the level of impairment of his hearing loss which has been reported as moderate to profound.  The evidence further shows the level of the hearing loss was consistently evaluated at 50 percent disabling from the time the claim for service connection for hearing loss was received on December 6, 2004 to November 1, 2006.  In light of the foregoing, entitlement to TDIU prior to November 1, 2006 is granted.


ORDER

TDIU on an extraschedular basis is granted for the period from December 6, 2004 to November 1, 2006.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


